Order entered September 11, 2013




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-00-00790-CV

                         DARLENE C. AMRHEIN, Appellant

                                            V.

                          LA MADELEINE, INC., Appellee

                    On Appeal from the County Court at Law No. 3
                                Dallas County, Texas
                        Trial Court Cause No. CC-96-10227-C

                                        ORDER
      Appellant Darlene C. Amrhein’s motion to prepare and transfer court records to the

Supreme Court of Texas is DENIED.




                                                 /Michael J. O’Neill/
                                                 MICHAEL J. O’NEILL
                                                 JUSTICE